Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

   Civil Action No. 18-cv-03022-PAB-KMT

   PATRICK HAWKINSON,

                 Plaintiff,

   v.

   GLENN OBRIEN and
   JOSEPH LYNN OBRIEN,

                 Defendants.


                                            ORDER


          This matter is before the Court on plaintiff’s Motion to Judge Brimmer to Hear

   Plaintiff’s Third Motion for Default Judgment [Docket No. 50], Plaintiff’s Third Motion for

   Default Judgment – Directly to Judge Brimmer [Docket No. 51], and Plaintiff’s Motion to

   Judge Brimmer to Strike the “Status Report” With Request for Sanctions [Docket No.

   53]. The Court has jurisdiction under 28 U.S.C. § 1332.

   I. BACKGROUND

          On November 26, 2018, plaintiff Patrick Hawkinson filed this lawsuit against

   defendants Glenn Obrien [sic] and Joseph Lynn Obrien [sic] to quiet title on seven

   Colorado properties, seeking declaratory relief and money damages. Docket No. 1 at

   12, ¶¶ 26-33; id. at 13. When defendants failed to plead or otherwise defend against

   the lawsuit, plaintiff filed an Amended Request for Clerk’s Entry of Default [Docket No.
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 2 of 12




   11].1 The clerk entered default as to both defendants [Docket No. 12], and pl aintiff filed

   two motions for default judgment. Docket No. 13; Docket No. 14. The Court referred

   the two motions for default judgment to Magistrate Judge Kathleen M. Tafoya. Docket

   No. 15.

          On June 25, 2019, the magistrate judge issued an order noting that the

   properties at issue are assets of the Estate of Joseph P. O’Brien, defendants’ late

   father, and that the Estate was in probate in the District Court of El Paso County.

   Docket No. 38 at 2. In the probate proceeding, the Estate and its petitioner, Mary

   O’Brien, alleged that the quitclaim deeds at issue in this case are void because they

   are forgeries or were executed without capacity and under undue influence. Id. The

   magistrate judge also noted that, in the probate case, plaintiff and the Estate parties

   had filed a Petition to Settle and that, “[b]ased on the Petition to Settle and the Order

   granting the Petition to Settle, it appears Plaintiff has or will have no interest in the

   properties at issue in this case.” Id. at 2-3. Notably, in the Petition to Settle, plaintiff

   agreed to execute and sign a disclaimer of the properties at issue in this case and

   agreed that the probate court could enter an order invalidating and voiding all of the

   quit claim deeds associated with those properties. Id. at 2.

          In addition, because the properties at issue appear to be assets of the Estate,

   the magistrate judge found that the Court cannot accord complete relief among the

   existing parties and found that Mary O’Brien and the Estate are necessary parties to


          1
            Plaintiff had previously filed a Request for Clerk’s Entry of Default [Docket No.
   8], to which the clerk replied that default would not be entered because the affidavit or
   declaration concerning defendants’ military status had not been filed. Docket No. 9.

                                                  2
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 3 of 12




   this action. Id. at 4. The magistrate judge ordered plaintiff to join Mary O’Brien and the

   Estate as defendants in this case by July 15, 2019. Id. at 5.2 Plaintiff filed two motions

   for an extension of time to comply with the magistrate judge’s order, see Docket Nos.

   42 and 45, which were both granted. See Docket Nos. 43 and 47. Ultimately, plaintiff

   was given an extension until October 15, 2019 to comply with the magistrate judge’s

   June order. Docket No. 47.

          Plaintiff did not comply with the magistrate judge’s order. Instead, plaintiff filed

   Plaintiff’s Voluntary Dismissal of Claim One, Docket No. 49, in which he purports to

   voluntarily dismiss his quiet title claim and proceed only on his “false and fraudulent

   representations” claim and “capricious, malicious, wanton and/or wicked acts” claim

   against the named defendants. Id. at 1-2. In addition, plaintiff filed a new motion for

   default judgment, Docket No. 51, and a motion requesting that the Court not assign the

   motion for default judgment to the magistrate judge. Docket No. 50.

          On November 26, 2019, Mary O’Brien filed a Status Report [Docket No. 52] as

   an interested party in this case. Ms. O’Brien indicates that, despite the parties’

   settlement, plaintiff continues to assert that he is the owner of the properties at issue in

   this case. Docket No. 52 at 2. Ms. O’Brien also states that she and other interested

   parties are currently involved in a probate trial concerning Joseph P. O’Brien’s will and

   the ownership of the properties. Id.3 On April 2, 2020, Ms. O’Brien filed a response to



          2
           The magistrate judge also ordered the Clerk of Court to add Ms. O’Brien and
   the Estate as interested parties in this matter, Docket No. 38 at 5, which the Clerk did.
          3
              Plaintiff has moved to strike Ms. O’Brien’s status report. Docket No. 53.

                                                 3
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 4 of 12




   plaintiff’s motion for default judgment [Docket No. 55] indicating that, while the probate

   trial was scheduled to conclude on April 9, 2020, the circumstances surrounding the

   COVID-19 pandemic have prevented the conclusion of the trial. Docket No. 55 at 2.

   Ms. O’Brien represents that the resolution of the probate trial will have a material effect

   on the merits of plaintiff’s claims. Id.

   II. LEGAL STANDARD

          In order to obtain a judgment by default, a party must follow the two-step process

   described in Fed. R. Civ. P. 55. First, the party must seek an entry of default from the

   Clerk of the Court under Rule 55(a). Second, after default has been entered by the

   Clerk, the party must seek judgment under the strictures of Rule 55(b). See Williams v.

   Smithson, 57 F.3d 1081, 1995 W L 365988, at *1 (10th Cir. June 20, 1995)

   (unpublished table decision) (citing Meehan v. Snow, 652 F.2d 274, 276 (2d Cir.

   1981)).

          The decision to enter default judgment is “committed to the district court’s sound

   discretion.” Olcott v. Del. Flood Co., 327 F.3d 1115, 1124 (10th Cir. 2003) (citation

   omitted). In exercising that discretion, the Court considers that “[s]trong policies favor

   resolution of disputes on their merits.” Ruplinger v. Rains, 946 F.2d 731, 732 (10th Cir.

   1991) (quotation and citations omitted). “The default judgment must normally be

   viewed as available only when the adversary process has been halted because of an

   essentially unresponsive party.” Id. It serves to protect plaintiffs against “interminable

   delay and continued uncertainty as to his rights.” Id. at 733. When “ruling on a motion

   for default judgment, the court may rely on detailed affidavits or documentary evidence


                                                4
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 5 of 12




   to determine the appropriate sum for the default judgment.” Seme v. E&H Prof’l Sec.

   Co., Inc., No. 08-cv-01569-RPM-KMT, 2010 WL 1553786, at *11 (D. Colo. Mar. 19,

   2010).

            A party may not simply sit out the litigation without consequence. See Cessna

   Fin. Corp. v. Bielenberg Masonry Contracting, Inc., 715 F.2d 1442, 1444-45 (10th Cir.

   1983) (“[A] workable system of justice requires that litigants not be free to appear at

   their pleasure. We therefore must hold parties and their attorneys to a reasonably high

   standard of diligence in observing the courts’ rules of procedure. The threat of

   judgment by default serves as an incentive to meet this standard”). One such

   consequence is that, upon the entry of default against a defendant, the well-pleaded

   allegations in the complaint are deemed admitted. See Charles Wright, Arthur Miller &

   Mary Kane, Fed. Prac. & Proc. § 2688 (3d ed. 2010) (updated April 2020). “Even after

   default, however, it remains for the court to consider whether the unchallenged facts

   constitute a legitimate cause of action, since a party in default does not admit mere

   conclusions of law.” Id. at 63.

   III. ANALYSIS

            A. Assigning Motions to the Magistrate Judge

            In plaintiff’s Motion to Judge Brimmer to Hear Plaintiff’s Third Motion for Default

   Judgment [Docket No. 50] , plaintiff suggests that the Court’s assignment of plaintiff’s

   previous motions for default judgment, see Docket Nos. 13 and 14, to the magistrate

   judge was in violation of the District of Colorado’s Local Rule 40.1. Docket No. 50 at 3.

   However, plaintiff confuses the assignment of an entire case versus the referral of a


                                                  5
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 6 of 12




   motion. Local Rule 40.1 provides that “an action in which a motion for default judgment

   is filed,” if initially assigned to a magistrate judge, “shall be reassigned to a district

   judge.” D.C.COLO.LCivR 40.1(c)(3)(a). However, nothing in the rules precludes a

   district judge from referring a motion for default judgment to a magistrate judge. In

   cases in which one party is pro se, it is the common practice in this District to refer all

   motions filed in a case to the magistrate judge for a report and recommendation. See,

   e.g., Glasser v. King, No. 12-cv-00624-WYD-CBS, 2013 WL 247955, at *1 (D. Colo.

   Jan. 22, 2013). Thus, the assignment of the first two motions for default judgment to

   the magistrate judge was not in violation of the Local Rules. Nevertheless, for

   purposes of efficiency, the Court has decided to rule on the present motion for default

   judgment without assignment. Any additional motions attempting to preclude a

   magistrate judge referral will be summarily denied.

          B. Default Judgment

          Plaintiff requests that the Court enter a default judgment in this case “for

   Defendants[’] failure to answer or other[wise] defend this matter for almost a year.”

   Docket No. 51 at 4. The Court finds several independent bases to deny plaintiff’s

   motion for default judgment.

          First, plaintiff attempts to seek default judgment pursuant to Fed. R. Civ. P.

   55(b)(1), which permits the Clerk of Court to enter a default judgment “[i]f the plaintiff’s

   claim is for a sum certain or a sum that can be made certain by computation.” Fed. R.

   Civ. P. 55(b)(1). “To be a ‘sum certain’ there must be no doubt as to the amount that

   must be awarded.” Garcia Gutierrez v. Puentes, 2020 WL 570845, at *3 (D.N.M. Feb.


                                                  6
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 7 of 12




   5, 2020). “A court is not required to accept the plaintiff's legal conclusions or factual

   allegations when assessing damages and must ensure that there is a legal basis for

   the damages specified in the default judgment.” Id.

          Plaintiff has submitted an affidavit in which he avers that he is entitled to

   $450,801.20 in actual damages, $450,801.20 in punitive damages, and $37,800 in

   costs, expenses, and fees incurred during the litigation of this case. Docket No. 51 at

   5. This is problematic in several respects. First, beyond citing to his own complaint,

   plaintiff has submitted no evidence demonstrating that he has incurred the actual

   damages he claims to have suffered. See id. The Court need not accept bare factual

   allegations as true. Garcia Gutierrez, 2020 WL 570845, at *3. Moreover, “[p]unitive

   damages also are not a sum certain and often require evidentiary hearings to

   determine an appropriate amount.” Am. Water Purification, Inc. v. Barkley Mfg. and

   Engineering, Inc., 1989 WL 31397, at *3 (D. Kan. Mar. 2, 1989). Finally, plaintiff’s

   estimates of costs incurred in this litigation, which according to plaintiff include “legal

   services, document reviews, hiring and consulting real estate agents/brokers, hiring

   title insurance companies, volumes of document copies/certifications, hiring of

   investigators, consultation and attorney reviews, [and] contractors,” Docket No. 51 at 5,

   far exceed any reasonable amount of costs that could be incurred during the scope of

   this litigation, and the Court declines to accept plaintiff’s unsupported assertions. Thus,

   the Court finds that default judgment is inappropriate under Rule 55(b)(1) because




                                                 7
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 8 of 12




   plaintiff’s claim is not for a sum certain.4

          Moreover, the Court finds that default judgment would be inappropriate under

   Fed. R. Civ. P. 55(b)(2), which permits the Court to enter default judgment in cases that

   do not involve sum-certain claims. Plaintiff has not complied with the magistrate

   judge’s order requiring the joinder of Mary O’Brien and the Estate as defendants in this

   case. See Docket No. 38. Instead, plaintiff attempted to voluntarily dismiss the quiet

   title claim so as to only proceed against the named defendants. See Docket No. 49.

   The Court construes this as an attempted dismissal under Rule 41 of the Federal Rules

   of Civil Procedure. However, Rule 41 is not an appropriate mechanism for dismissing

   fewer than all claims in an action. See Gobbo Farms & Orchards v. Poole Chemical

   Co., Inc., 81 F.3d 122, 123 (10th Cir. 1996) (finding no authority “to support [plaintiff’s]

   contention that Rule 41(a) applies to dismissal of less than all claims in an action”);

   QFA Royalties, LLC v. ZT Invs., LLC, No. 17-cv-0507-WJM-NRN, 2018 WL 4095114,

   at *3 (D. Colo. Aug. 28, 2018) (noting that the “Tenth Circuit takes a strict view of the

   words ‘an action’ and holds that Rule 41 cannot apply to ‘less than all claims in an

   action’”). Rather, the proper procedure is for a plaintiff to amend the complaint

   pursuant to Federal Rule of Civil Procedure 15. See id.; Carskadon v. Diva Int’l, Inc.,

   No. 12-cv-01886-RM-KMT, 2013 WL 1876784, at *2 (D. Colo. May 3, 2013); see also 9

   Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2362 (3d ed.)


          4
           Should plaintiff seek default judgment in the future, plaintiff must set forth a
   detailed accounting as to how he purportedly incurred over $37,000 in legal fees, costs,
   and expenses in this lawsuit and include supporting documentation demonstrating each
   of these incurred costs and fees. Plaintiff shall do the same with respect to his claim of
   actual damages.

                                                  8
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 9 of 12




   (“A plaintiff who wishes to drop some claims but not others should do so by amending

   his complaint pursuant to Rule 15.”).

          While the Court construes plaintiff’s pro se filings liberally, see Hall v. Bellmon,

   935 F.2d 1106, 1110 (10th Cir. 1991), “an appellant's pro se status does not excuse

   the obligation of any litigant to comply with the fundamental requirements of the

   Federal Rules of Civil and Appellate Procedure.” Ogden v. San Juan Cty., 32 F.3d

   452, 455 (10th Cir. 1994). Rule 41 does not permit plaintiff to dismiss fewer than all

   claims in his lawsuit. If he wishes to do so, he must file a motion under Fed. R. Civ. P.

   15 to amend his complaint. Accordingly, plaintiff’s first claim is not dismissed and

   remains part of this case.

          Because plaintiff’s first claim remains, the Court finds that default judgment is not

   appropriate. In his first cause of action, plaintiff seeks to quiet title to the properties in

   question. Docket No. 1 at 10. The magistrate judge found that complete relief cannot

   be accorded among all existing parties in this matter because the properties at issue

   are owned by the Estate, not defendants. Docket No. 38 at 5. F or this reason, default

   judgment would be inappropriate, as it would run the risk of potentially inconsistent

   judgments should the interested non-parties separately claim ownership of the

   properties. See i play. inc. v. D. Catton Enter., LLC, 2015 WL 1038131, at *4

   (W.D.N.C. Mar. 10, 2015) (stating that the court cannot enter a default judgment

   because “there exists a possibility that [an interested non-party] could later obtain a

   judgment inconsistent with what the Court would enter against [the named

   defendant].”); Am. Standard Ins. Co. of Wis. v. Rodgers, 123 F. Supp. 2d 461, 468


                                                  9
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 10 of 12




   (S.D. Ind. Dec. 5, 2000) (“In the absence of [the interested non-party], it becomes

   apparent that a grant of default judgment against [the named defendant] will not afford

   complete relief in this case and could prejudice [the non-party’s] interests while leaving

   [plaintiff] vulnerable to inconsistent judgments.”); Gustavia Home LLC v. Envtl. Control

   Bd., 2019 WL 4359549, at *7 (E.D.N.Y. Aug. 21, 2019) (“[T]he failure to include

   [necessary parties] prevents the Court from considering plaintiff’s motion for default

   judgment.”).

          The decision to enter a default judgment is within “the district court’s sound

   discretion.” Olcott, 327 F.3d at 1124. Given the “[s]trong policies [that] favor resolution

   of disputes on their merits,” Ruplinger, 946 F.2d at 732, plaintiff’s failure to comply with

   the magistrate judge’s order to join necessary parties and the associated risk of

   inconsistent judgments, in addition to the fact that the pending probate case that will

   likely have an effect on the merits of plaintiff’s claims, the Court declines to exercise its

   discretion and grant default judgment here.

          C. Motion to Strike

          Plaintiff has filed a motion to strike Ms. O’Brien’s status report on the basis that

   Ms. O’Brien is not a party and her attorney has not entered an appearance. Docket No.

   53 at 1. Plaintiff also requests that the Court sanction Ms. O’Brien’s counsel because,

   according to plaintiff, the filing of the status report was for an improper purpose to

   mislead and influence the Court, to harass plaintiff, and to cause unnecessary delay in

   this matter. Id. at 2.

           “Unless otherwise ordered, an attorney shall not appear in a matter before the


                                                10
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 11 of 12




   court unless the attorney has filed an Entry of Appearance or . . . signed and filed a

   pleading or document.” D.C.COLO.LAttyR 5(a)(1). Under this rule, “the signing and

   filing of pleadings or documents constitutes an entry of appearance for an attorney on

   behalf of” the filing party. O’Hanlon v. AccessU2 Mobile Sol., LLC, No. 18-cv-00185-

   RBJ-NYW, 2018 WL 3586395, at *5 (D. Colo. July 26, 2018), report and

   recommendation adopted, 2019 WL 1081079 (Jan. 22, 2019). Here, Ms. O’Brien’s

   counsel signed the status report, see Docket No. 52 at 5, which constitutes an entry of

   appearance in this case. In addition, Ms. O’Brien is an interested party in this lawsuit.

   Docket No. 38 at 5. Plaintiff has presented no legal authority demonstrating that an

   interested party is precluded from submitting filings in a federal case; cases regularly

   receive documents filed by interested non-parties. Finally, the Court finds that the

   status report was not submitted to mislead the Court, harass plaintiff, or cause delay.

   Rather, the status report was filed to inform the Court of the related probate matter. For

   this reasons, the Court declines plaintiff’s requests and will deny plaintiff’s motion.

   IV. CONCLUSION

          For these reasons, it is

          ORDERED that Plaintiff’s Third Motion for Default Judgment – Directly to Judge

   Brimmer [Docket No. 51] is DENIED. It is further

          ORDERED that the Motion to Judge Brimmer to Hear Plaintiff’s Third Motion for

   Default Judgment [Docket No. 50] is DENIED as moot. It is further

          ORDERED that Plaintiff’s Motion to Judge Brimmer to Strike the “Status Report”

   With Request for Sanctions [Docket No. 53] is DENIED. It is further

                                                11
Case 1:18-cv-03022-PAB-KMT Document 61 Filed 07/02/20 USDC Colorado Page 12 of 12




          ORDERED that plaintiff shall either comply with the magistrate judge’s order

   [Docket No. 38] to join all necessary parties or, should plaintiff seek to dismiss his first

   claim, file a motion to amend his complaint by August 1, 2020.


          DATED July 2, 2020.

                                              BY THE COURT:


                                              ____________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




                                                12
